Citation Nr: 1026318	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  02-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1947 to September 
1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

A hearing was held on June 17, 2003, in Jackson, Mississippi, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

In an October 2003 decision, the Board denied the claim of 
entitlement to service connection for a back disorder.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) which affirmed the Board's 
decision in February 2006.  The Veteran appealed the Court's 
decision to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  The Federal Circuit remanded the 
appeal to the Court in March 2008.  In a September 2008 
Memorandum Decision, the Court vacated the Board's October 2003 
decision and remanded for proper notice compliance under the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
remanded the Veteran's claim for proper notice in July 2009.  The 
case has now been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To provide a VA examination.

VA's duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R           
§ 3.159 (2009).  VA has a duty to obtain an adequate medical 
examination when the record contains competent evidence of a 
current disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has stated that his current back disorder is the 
result of an injury that he experienced during active service.  
Specifically, the Veteran stated that he slipped while on a 
landing craft, an N boat, while in Japan during his period of 
active service.  He stated that he then went to a masseur between 
two and four times after the injury and that he continued to have 
symptoms with prolonged standing.  He also indicated that upon 
his return from service in Japan, he sought treatment from 
various chiropractors for periodic back alignment.  With respect 
to the Veteran's statements, the Board notes that competent lay 
evidence is any evidence not requiring that the proponent have 
specialized education, training or experience, but is provided by 
a person who has knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay person.  38 
C.F.R.                            § 3.159(a)(2).  Competent lay 
evidence is evidence provided by a person who has personal 
knowledge (that is, that he/she actually observed; derived from 
his/her own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Given the nature of the 
Veteran's disability and its observable symptoms, the Board finds 
that the Veteran is competent to report that he was injured in 
service and has suffered pain in his back since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses). 

In addition, the post-service medical evidence demonstrates that 
the Veteran received treatment for back pain in 1970, with 
reference to prior treatment three years earlier.  The current 
medical evidence of record shows that the Veteran has a diagnosis 
of degenerative disc disease L5-S1.  The November 2001 VA x-ray 
report shows that the Veteran had mild disk space narrowing 
between L5 and S1.  Thus, the evidence shows that the Veteran has 
a current disability.  

Finally, the Veteran's private physician, Dr. D.W.O., has 
submitted two letters with respect to the etiology of the 
Veteran's current back disorder.  In the October 2009 letter, Dr. 
D.W.O. stated that the Veteran had recurrent back pain and recent 
x-rays demonstrated obvious degenerative changes in the thoracic 
spine along with kyphosis.  He was also noted to have mild disc 
degeneration at L5-S1 in his lower back with some sclerosis seen 
at the SI joints.  The x-ray results do demonstrate degenerative 
changes and these degenerative changes could be the result of an 
injury that the Veteran received while in military service.  He 
noted that he had no access to records regarding injuries that 
were sustained while in military service and, therefore, could 
not confirm that the injury was the cause of the Veteran's 
current degenerative change.   Dr. D.W.O. stated that any injury 
received in the past could result in the degenerative changes 
that were noted on the Veteran's current x-rays.  Subsequently, 
Dr. D.W.O. submitted another letter in November 2009.  In the 
letter he stated that the injury related by the Veteran suggested 
that he fell approximately eight feet onto a metal beach landing 
boat landing on his back, causing him to have back pain.  By the 
Veteran's recollection, he reported no x-rays or significant 
workup that was done and only massage therapy was offered for his 
pain and discomfort.  A fall of eight feet landing on his back 
could definitely be the case of recurrent back pain and the 
initializing cause of a degenerative disease in his back such as 
degenerative disk disease and degenerative disease to his 
vertebrae.  Dr. D.W.O. stated that the Veteran's fall could 
definitely be the cause of his recurrent back pain.  The Board 
recognizes that while Dr. D.W.O. submitted a more definitive 
opinion in November 2009, this same physician's October 2009 
letter provides a contrasting viewpoint when he stated his 
uncertainty as to the cause of the Veteran's back disorder.  
While the November 2009 opinion suggests a possibility of a link 
between the Veteran's service and his current disability, it does 
not provide a strong link.  Indeed, Dr. D.W.O. stated that the 
Veteran's reported in-service fall "could" definitely be the 
case of recurrent back disease and the initializing case of 
degenerative disc disease.  It is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too speculative 
to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (medical opinion expressed only in terms such as "could 
have been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative).  

In light of the above, the Board finds that the record does not 
provide adequate medical evidence to decide the claim and that a 
VA examination should be conducted on remand.  38 C.F.R. § 
3.159(c)(4); see Mariano v. Principi, 17 Vet. App. 305 312 (2003) 
(holding that, where there is unrebutted evidence in the record 
that is favorable to the claim, VA must provide reasons for 
pursuing further development of the evidence).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records.  The 
examiner should list the diagnoses with 
respect to the Veteran's back.  The examiner 
should then provide an opinion as to whether 
it is at least as likely as not that any back 
disorder is causally or etiologically related 
to the Veteran's active service.  In 
rendering the opinion, the examiner should 
address the private physician's October 2009 
and November 2009 letters.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

